Carpinello, J.
Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered March 15, 1995, convicting defendant upon his plea of guilty of the crime of absconding from temporary release in the first degree.
Upon his plea of guilty, defendant, an inmate at Hudson Correctional Facility in Columbia County, was convicted of *837absconding from temporary release in the first degree, a class E felony. On appeal, he contends that the People should have been estopped from prosecuting him because he was never warned that he could be subject to a felony prosecution if he failed to comply with the terms of the temporary release agreement. Initially, we note that this argument is not preserved for our review because defendant failed to either move to withdraw his guilty plea or to vacate the judgment of conviction (see, People v De Leo, 214 AD2d 762). Even were we to address the merits of defendant’s contention, the record reveals that the guilty plea was entered into voluntarily, knowingly and intelligently (see, People v Coleman, 203 AD2d 729). In addition, when defendant raised this same argument at the time of sentencing, County Court inquired whether defendant wished to withdraw his plea, to which defendant responded in the negative. In any event, the documents which defendant signed in order to participate in the temporary release program specifically provided that if defendant failed to return to the facility as required he could “be found guilty of a felony”.
Mercure, J. P., White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.